                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  KENNETH CARL GUY,
                                                    Case No. 20-cv-08561-VC
                 Plaintiff,

          v.                                        ORDER ADOPTING MAGISTRATE
                                                    JUDGE'S REPORT AND
  JOHN DOE,                                         RECOMMENDATION; DISMISSING
                                                    WITHOUT LEAVE TO AMEND
                 Defendant.
                                                    Re: Dkt. No. 18



       The Court has reviewed Judge Westmore’s Report and Recommendation to dismiss the

complaint and deny the motion for a preliminary injunction as moot. The Court has concluded,

after reviewing the Report, the plaintiff’s objection to the Report, and the complaint, that the

plaintiff should not have leave to amend. The Court cannot conceive of a non-frivolous version

of this complaint. The Report is otherwise adopted in full. The motions for a preliminary
injunction and for appointment of counsel are denied, and the case is dismissed with prejudice.



       IT IS SO ORDERED.

Dated: May 18, 2021

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
